Concurring Opinion by
Judge Mencer :
I concur in the result reached here and with the majority opinion except the determination that the Main Line appellants have standing to appeal. I do not view any of them as an “aggrieved person” within the meaning of Section 1005 of the Pennsylvania Municipalities Planning Code, Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §11005. See Louden Hill Farm, Inc. v. Milk Control Commission, 420 Pa. 548, 217 A. 2d 735 (1966); Atlee Estate, 406 Pa. 528, 178 A. 2d 722 (1962); Levitt and Sons, Inc. v. Kane, 4 Pa. Commonwealth Ct. 375, 285 A. 2d 917 (1972).